DETAILED ACTION
Claims 1 – 16 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 9 recites the limitation "the pipe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
As best understood this pipe is the measuring tube of the flowmeter (see instant publication at [0027]).
However, positive in claim recitation of the metes and bounds applicant intends to claim is required as is proper antecedent basis for this limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Voigt et al. (US 20150241260; hereinafter Voigt).

Regarding claim 1, Voigt teaches a full bore magnetic flowmeter assembly (21; see fig. 4; abstract; [0001]; [0031]; [0047]), comprising: 
a tubular body (22; “measuring tube” [0049]) having opposing open ends and defining a fluid flow path therebetween (bore 22f) along a longitudinal axis (Ax) (tube axis “S”; [0049]; see fig. 4), the tubular body attaches inline within a fluid flow system ([0039] teaches that the flanges of the measuring tube “enable insertion into a pipeline”); 
a pair of coil assemblies (upper and lower as drawn elements 22e; see fig. 4; [0049]; see also [0037] teaching regarding “The magnetic field produced by the field coils”) coupled to the tubular body (see fig. 4) configured to generate a magnetic field within the fluid flow path of the tubular body ([0049] teaches that “a magnetic field is produced extending vertically perpendicular to the measuring tube axis S”; see fig. 4); 

a temperature sensing element (sensor platform 11; [0053] is for a temperature sensor 5) inserted within the hollow interior of the first electrode ([0053] -- “Terminally arranged in this cylindrical hollow space 16 is a sensor platform 11 of the temperature sensor 5”; see fig. 3), the temperature sensing element having a tip embedded within the electrode body proximate to a contact end of the first electrode body (see fig. 3 showing this configuration), the contact end positioned to contact with the fluid within the flow path (see fig. 4 showing this configuration), enabling the temperature sensing element to measure the temperature of the fluid ([0053] -- “the temperature of a medium on an end face 12 of the electrode head 15 is forwarded via the material wall of the end face 12 directly to the temperature sensor 5”; see figs. 3 and 4).

Regarding claim 3, Voigt teaches that the temperature sensing element is electrically coupled to an electronics assembly ([0066] and [0094] in view of [0020-21] regarding the evaluation unit) for determining and displaying the fluid temperature ([0022] teaches “the evaluation unit has a display element for displaying the temperature of the medium”; see also [0094] “Inserted in the MSM electrode is a resistance thermometer, which has associated with the temperature of the medium a property, which can be used by the evaluation unit for 

Regarding claim 4, Voigt teaches that the first electrode is a measuring electrode configured to provide input for determining the flow rate of the fluid within the flow path ([0052] “electrode form of FIG. 3 … can be adapted and optimized both for the MSM electrode and the reference electrode as well as also for measuring electrodes” emphasis added).

Regarding claim 5, Voigt teaches that the first electrode is an auxiliary electrode configured with the temperature sensing element to determine whether the tubular body is fully empty ([0052] “electrode form of FIG. 3 … can be adapted and optimized both for the MSM electrode and the reference electrode as well as also for measuring electrodes” emphasis added; see [0002] teaching that by the MSM electrode “the complete filling of the tube is monitored”).

Regarding claim 14, Voigt teaches that the tip of the temperature sensing element is spaced apart from the fluid within the flow path (see figs. 3 and 4 showing this configuration).

Regarding claim 15, Voigt teaches that the tip of the temperature sensing element is held in place in relative to the contact end by a heat conductive filler (13; [0095] “the thermal conductivity of the coating 13, 33 should be as high as possible”; see fig. 3 showing such a configuration).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al. (US 20150241260; hereinafter Voigt) in view of Mannherz (US 4592886).

Regarding claim 2, Voigt teaches the electrode body further comprising a heat conductive filler (13; [0095] “the thermal conductivity of the coating 13, 33 should be as high as possible”; [0122] teaches that element 13 “combines a very high thermal conductivity with electrical insulation and is chemically, thermally and mechanically highly durable”) coupled to the contact end (see fig. 3), such that the heat conductive filler secures the temperature sensing element (see fig. 3 showing such a configuration).
Voigt does not directly and specifically state that the filler/coating minimizes any applied stress thereto.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the coating/filler of Voigt with the specific knowledge of using the stabilizing filler/coating of Mannherz. This is because such stabilizing allows for the components of a magnetic flowmeter to be fixed in place. This is important in order to provide a robust and durable structure to an end user.

Regarding claim 16, Voigt teaches that the heat conductive filler is a thermally conductive ([0095] “the thermal conductivity of the coating 13, 33 should be as high as possible”).
Voigt does not directly and specifically state that the filler/coating is 2-part epoxy.
However, Mannherz teaches regarding stabilizing flowmeter components using 2-part epoxy coating/filler (see abstract teaching regarding stabilizing flowmeter components and col. 4, lines 28-34 teaching regarding “thermosetting plastic used as a filler is preferably one in the epoxy family … A preferred epoxy resin for this purpose is a two component epoxy”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the coating/filler of Voigt with the specific knowledge of using the stabilizing two component/part epoxy filler/coating of Mannherz. This is because such stabilizing allows for the components of a magnetic flowmeter to be fixed in place .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt as applied to claim 1 above and further in view of Rupp et al. (US 20180017419; hereinafter Rupp).

Regarding claim 6, Voigt lacks direct and specific teaching that the tubular body is formed of thermoplastic material.
However, Rupp teaches “a magneto-inductive flow measuring device (1) comprising a measuring tube (2)” (abstract) where the tube is thermoplastic, specifically PVC ([0025] “Examples of plastics for the measuring tube include ...polyvinyl chloride”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tubular body for a flowmeter of Voigt with the specific knowledge of using the polyvinyl chloride (PVC) measuring tube for a flowmeter of Rupp. This is because such a PVC tube provides advantages for molding of the tube ([0025] of Rupp). This is important in order to provide an easily manufactured structure to an end user.

Regarding claim 7, Voigt lacks direct and specific teaching that the tubular body is formed of thermoplastic material selected from a group consisting of CPVC, PVC, and PVDF.
However, Rupp teaches “a magneto-inductive flow measuring device (1) comprising a measuring tube (2)” (abstract) where the tube is thermoplastic, specifically PVC ([0025] “Examples of plastics for the measuring tube include ...polyvinyl chloride”).


Regarding claim 8, Voigt lacks direct and specific teaching of a brace that circumscribes the tubular body and that is operatively coupled to the pair of coil assemblies, serving as magnetic circuitry for the magnetic field generated.
However, Rupp teaches “a magneto-inductive flow measuring device (1) comprising a measuring tube (2)” (abstract) with a brace (at least 16) circumscribing the tubular body (see fig. 5 showing a cutaway representation of this configuration) and coupled to the coils for guiding the magnetic field ([0059] – “sheet metal 16 arranged on the field coils for guide back of the field”; see fig. 5 showing this configuration).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tubular body and coils for a flowmeter of Voigt with the specific knowledge of using brace around the measuring tube for a flowmeter of Rupp. This is because such a circumscribing brace allows for guiding the magnetic field. This is important in order to provide a better measuring structure to an end user.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt and Rupp as applied to claims 1 and 8 above and further in view Reichart et al. (US 20150168188; hereinafter Reichart).

Regarding claim 9, Voigt and Rupp lack direct and specific teaching that the brace comprises two c-shaped components that slidably mate with each other about the pipe, to couple to each other.
However, Reichart teaches a brace with c-shaped components (see fig. 3 elements connected to elements 4) which slide together (see exploded view fig. 3; [0023]) to mate about the pipe/measuring tube (3; see 112(b) section above for interpretation of this limitation).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tubular body and coils for a flowmeter of Voigt and Rupp with the specific knowledge of the c-shaped bracing of Reichart. This is because such a c shaped circumscribing brace pair allows for connecting the brace around the tube. This is important in order to provide a better measuring structure to an end user.

Regarding claim 10, Voigt and Rupp lack direct and specific teaching that the pair of coil assemblies are attached to the brace along the axis (Az) via attachment assemblies.
However, Reichart teaches a brace with c-shaped components (see fig. 3 elements connected to elements 4) which slide together (see exploded view fig. 3; [0023]) to mate about the pipe/measuring tube (3; see 112(b) section above for interpretation of this limitation) and are attached to the coils (4; [0032]) along the z-axis (see fig. 3 as drawn).


Regarding claim 11, Voigt and Rupp lack direct and specific teaching of a protective housing disposed about the brace.
However, Reichart teaches a brace with c-shaped components (see fig. 3 elements connected to elements 4) which brace the coils (see fig. 3) and a housing disposed about the brace structure(s) (abstract, at least element 17; see fig. 3 and [0028]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tubular body and coils for a flowmeter of Voigt and Rupp with the specific knowledge of housing about a brace attached to the coils of Reichart. This is because such a housing allows for protecting the elements around the tube and maintaining the coils in proper position. This is important in order to provide a better measuring structure to an end user.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt, Rupp and Reichart as applied to claims 1, 8 and 11 above and further in view Shanahan et al. (US 20090188327; hereinafter Shanahan).

claim 12, Voigt teaches an electronics assembly [] in electrical communication with the plurality of electrodes and temperature sensing element ([0066] and [0094] in view of [0020-21] regarding the evaluation unit; see [0086] and [0088] regarding electrical connectivity), the electronics assembly configured to determine and output the measured flow rate and temperature simultaneously ([0020]; [0022] teaches “the evaluation unit has a display element for displaying the temperature of the medium”; see [0094]). 
Voigt lacks teaching of the electronics/evaluation unit being coupled to the protective housing.
However, Shanahan teaches coupling electronics to the housing ([0024-27] describing typical electronics mountings on/in a housing).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the flowmeter of Voigt, Rupp, and Reichart with the specific knowledge of electronics on/in a housing of Shanahan. This is because electronics attached to a housing allows for providing local information to a user. This is important in order to allow an end user to monitor the temperature/flow/fill level and other data.

Regarding claim 13, Voigt lacks teaching that the electronics assembly is configured to be detachably coupled to any location about the protective housing, so as to provide flexibility in conforming to the spatial requirements of the tubular body.
However, Shanahan teaches coupling electronics to the housing ([0024-27] describing typical electronics mountings on/in a housing) as well as knowledge that the electronics/transmitter may be “remotely mounted” ([0030] see also [0025] teaching that the transmitter/electronics may be “remotely located up to one thousand feet (1,000', or about 300 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the flowmeter of Voigt, Rupp, and Reichart with the specific knowledge of electronics which may be mounted on or around the housing any particularly desirable location including on the housing of Shanahan. This is because electronics attached to a housing allows for providing local information to a user and moving the electronics allows for conforming the device to physical limitations in the vicinity of the flow meter. This is important in order to allow an end user install the flow meter in a desired location having space limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Harada et al. (US 20080056060); [0019] "the thermocouple 8 is integrated with the device of the electrodes 1 by disposing it in the cavity of the retaining element 4" and fig. 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855